Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jamie Zheng #51167 on 5/13/2021.
The application has been amended as follows: 
Currently Amended) A method, comprising:
at one or more computer systems coupled to a packet-based network, each of the one or more computer systems including at least one processor, at least one of the one or more computer systems including or having access to one or more databases storing therein datasets associated with mobile devices, wherein [[a]]each respective dataset of at least some of the datasets an associated mobile device at a time indicated by the respective time stamp;
constructing a training feature space including a plurality of training feature sets corresponding, respectively, to a plurality of mobile devices, wherein a respective training feature set corresponding to a respective mobile device includes features constructed 
obtaining a plurality of labels corresponding, respectively, to the plurality of mobile devices, wherein a specific label corresponding to a specific mobile device indicates whether the specific mobile device has at least one location event at any of one or more predefined places of a location group during a training time frame;
machine training a location prediction model corresponding to the location group using the training feature space and the plurality of labels;
obtaining a prediction calibration model corresponding to an information campaign;
receiving a first information request during [[an]] the information campaign, the first information request identifying a first mobile device and including a first time stamp and a first location of the first mobile device at a first time indicated by the first time stamp;
determining if the first information request qualifies for the information campaign based on data associated with the first information request and a set of campaign parameters of the information campaign, the set of campaign parameters including parameters specifying one or more target places of interest (POIs);
in response to the first information request qualifying for the information campaign:
	predicting a first probability of the first mobile device to have at least one location event at any of the one or more target POIs during a first prediction time frame after the first time, including applying the location prediction model to a first feature set corresponding to the first mobile device to obtain a first prediction result and applying the prediction calibration model to the first prediction result to obtain the first probability, the frame; and
	presenting the first information request for fulfillment based at least in part on the first predicted probability. 
(Cancelled) 
(Currently Amended) The method of claim [[2]]1, wherein obtaining a prediction calibration model corresponding to the information campaign includes, after the information campaign has been running for a predetermined amount of time:
selecting a group of mobile devices, each of the group of mobile devices has been impressed with information associated with the information campaign;
obtaining predicted probabilities of the group of mobile devices to have location events at the one or more target POIs during a calibration time frame;
allocating the group of mobile devices to a plurality of probability brackets corresponding, respectively, to a plurality of ranges of predicted probabilities, such that mobile devices allocated to a specific probability bracket have predicted probabilities in a specific range;
calibration time frame; and

(Currently Amended) The method of claim 3, wherein obtaining predicted probabilities of the group of mobile devices [[to]] includes:
constructing a prediction feature space including a plurality of prediction feature sets corresponding, respectively, to the group of mobile devices, wherein a specific prediction feature set corresponding to a specific mobile device includes features constructed using datasets associated with the specific mobile device and having time stamps in a calibration time period before the calibration time frame; and
applying the location prediction model to the prediction feature space to obtain the predicted probabilities of the group of mobile devices.
(Currently Amended) The method of claim 3, wherein the respective visitation rate is determined based at least in part on information requests associated with the mobile devices allocated to the respective probability bracket and having time stamps in the calibration time frame.
(Currently Amended) The method of claim [[2]]1, wherein obtaining a prediction calibration model corresponding to the information campaign includes, before or shortly after a start of the information campaign:
selecting a first plurality of historical campaigns, each of the first plurality of historical campaigns having a corresponding historical calibration model;

selecting one or more similar campaigns from the first plurality of historical campaigns, wherein one or more estimated different measures corresponding to the one or more similar campaigns are less than any of the difference measures corresponding to other historical campaigns of the first plurality of historical campaigns; and
obtaining the prediction calibration model for the information campaign using one or more historical calibration models corresponding to respective ones of the one or more similar campaigns. 
(Original) The method of claim 6, wherein the one or more similar campaigns include multiple similar campaigns, and wherein the prediction calibration model is obtained as an average of multiple historical calibration models corresponding to the multiple similar campaigns.
(Original) The method of claim 6, wherein estimating the respective difference measure comprises:
applying a campaign comparison model to a set of campaign features constructed using campaign parameters of the information campaign and the respective historical campaign to obtain the respective estimated difference measure corresponding to the respective historical campaign. 
(Original) The method of claim 8, further comprising: 

forming a plurality of distinct campaign pairs from the second plurality of historical campaigns, each campaign pair of the plurality of campaign pairs including two distinct historical campaigns;
constructing a campaign feature space, including, for each specific campaign pair of the plurality of campaign pairs constructing a set of historical campaign features from campaign parameters associated with the specific campaign pair; 
determining campaign difference labels corresponding, respectively, to the plurality of distinct campaign pairs using calibration models of the plurality of distinct campaign pairs; and
machine training the campaign comparison model using the campaign feature space and campaign difference labels.
(Currently Amended) The method of claim 9, wherein obtaining a calibration model for each of the second plurality of historical campaigns comprises, for a first historical campaign:
selecting a set of mobile devices, each of the set of mobile devices [[has]] having been impressed with information associated with the first historical campaign;
obtaining predicted probabilities of the set of mobile devices to be any of one or more POIs associated with the first historical campaign during a historical time frame;
allocating the set of mobile devices to a plurality of prediction brackets corresponding, respectively, to a plurality of ranges of prediction probabilities, such that mobile devices allocated to a specific prediction bracket have prediction probabilities in a specific range;

machine training a calibration model for the first historical campaign based at least in part on the historical visitation rates corresponding, respectively, to the plurality of prediction brackets.
(Currently Amended) The method of claim 1, wherein the datasets associated with mobile devices includes datasets corresponding, respectively, to information requests related to the mobiledevices, and datasets corresponding, respectively, to actions on the mobile devices, the actions including some of all of impressions, clicks, calls and secondary actions.
(Currently Amended) The method of claim 1, 
the respective training feature set corresponding to the respective mobile device includes location features based on location events triggered by information requests associated with the respective mobile device during the training time period; and
the first feature set corresponding to the first mobile device includes location features based on location events triggered by information requests associated with the first mobile device during the first prediction time period.

the location events triggered by information requests associated with the respective mobile device during the training time period include location events based on predefined geographical regions and location events based on predefined geo-fences associated with points of interest; and
the location events triggered by information requests associated with the first mobile device during the first prediction time period include location events based on predefined geographical regions and location events based on predefined geo-fences associated with points of interest.
(Original) The method of claim 13, wherein each of the predefined geographical regions borders at least one public road or natural boundary. 
(Original) The method of claim 1, wherein presenting the first information request for fulfillment based at least in part on the first predicted probability comprises placing a bid for the first information request with a bid price based at least in part on the first predicted probability.
(Currently Amended) A system, comprising:
one or more databases storing therein datasets associated with mobile devices, wherein [[a]]each respective dataset of at least some of the datasets an associated mobile device at a time indicated by the respective time stamp; 
one or more processors; and
one or more memories into which one or more computer programs can be loaded for execution by the one or more processors to function as one or more modules, units and servers including:
a feature engineering module configured to construct a training feature space including a plurality of training feature sets corresponding, respectively, to a plurality of mobile devices, and to extract a plurality of labels corresponding, respectively, to the plurality of mobile devices, wherein: 
	a respective training feature set corresponding to a respective mobile device includes features constructed using datasets associated with the respective mobile device and having time stamps in a training time period; and
	a specific label corresponding to a specific mobile device indicates whether the specific mobile device has had at least one location event at any of one or more predefined places of a location group during a training time frame;
a machine learning module configured to train a location prediction model corresponding to the location group using the feature space and the plurality of labels;
a front-end server configured to receive and process information requests and to store processed information requests as datasets in the one or more databases;
a prediction unit configured to predict probabilities of mobile devices to have location events at any of one or more target points of interest (POIs) during certain time frames of an information campaign;
wherein the front-end server is further configured to receive a first information request associated with a first mobile device, and to determine if the first information request qualifies for the information campaign based on request data associated with the 
wherein the prediction unit includes a prediction module configured to apply the prediction model to a first feature set corresponding to the first mobile device to obtain a first prediction result, the first feature set being constructed using datasets identifying the first mobile device and having time stamps in a first prediction time period;
wherein the prediction unit further includes a calibration module configured to obtain a calibration model corresponding to the information campaign, and a calibrated prediction module configured to apply the calibration model to the first prediction result to obtain a first predicted probability of the first mobile device to have at least one location event at any of one or more target points of interest (POIs) during a first prediction time frame after the first prediction time period;
wherein the front-end server is further configured to, in response to the first information request qualifying for the information campaign, present the first information request for fulfillment based at least in part on the[[a]] first predicted probability
(Cancelled) 
(Currently Amended) The system of claim [[17]]16, wherein the calibration model is obtained after the information campaign has been running for a predetermined period of time, and wherein the calibration module is configured to:

obtain predicted probabilities of the group of mobile devices to have location events at the one or more target POIs during a calibration time frame;
allocate the group of mobile devices to a plurality of probability brackets corresponding, respectively, to a plurality of ranges of predicted probabilities, such that mobile devices allocated to a specific probability bracket have predicted probabilities in a specific range;
calibration time frame;
machine train a calibration model for the information campaign based at least in part on [[the]] visitation rates corresponding, respectively, to the plurality of probability brackets.
(Currently Amended) The system of claim [[17]]16, wherein the calibration model is obtained before or shortly after a start of the information campaign, and wherein the calibration module is further configured to:
select a first plurality of historical campaigns, each of the first plurality of historical campaigns having a corresponding historical calibration model;

select one or more similar campaigns from the first plurality of historical campaigns, wherein one or more estimated different measures corresponding to the one or more similar campaigns are less than any of the difference measures corresponding to other historical campaigns of the first plurality of historical campaigns; and
obtain the prediction calibration model for the information campaign using one or more historical calibration models corresponding to respective ones of the one or more similar campaigns. 
(Original) The system of claim 19, wherein the calibration module is further configured to:
obtain a calibration model for each of a second plurality of historical campaigns;
form a plurality of distinct campaign pairs from the second plurality of historical campaigns, each campaign pair of the plurality of campaign pairs including two distinct historical campaigns;
construct a campaign feature space, including, for each specific campaign pair of the plurality of campaign pairs constructing a set of historical campaign features from campaign parameters associated with the specific campaign pair; 
determine campaign difference labels corresponding, respectively, to the plurality of distinct campaign pairs using calibration models of the plurality of distinct campaign pairs; and

Please cancel claims 2, 17.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-16, 18-20 are allowable over the prior art of record: the closest prior art of record (Marti (U.S. Patent 10318670, Mishra et al. U.S. patent application publication 20120135751, and Ringland et all (U.S. Patent APP 20100085947) does not teach or suggest in detail "obtaining a plurality of labels corresponding, respectively, to the plurality of mobile devices, wherein a specific label corresponding to a specific mobile device indicates whether the specific mobile device has at least one location event at any of one or more predefined places of a location group during a training time frame; machine training a location prediction model corresponding to the location group using the training feature space and the plurality of labels; obtaining a prediction calibration model corresponding to an information campaign; receiving a first information request during [[an]] the information campaign, the first information request identifying a first mobile device and including a first time stamp and a first location of the first mobile device at a first time indicated by the first time stamp;determining if the first information request qualifies for the information campaign based on data associated with the first information request and a set of campaign parameters of the information campaign, the set of campaign parameters including parameters specifying one or more target places of interest (POIs); in response to the first information request qualifying for the information campaign: predicting a first probability of the first mobile device to have at least one 
Marti teaches a method involves receiving  a sensor data sensed by sensors. An estimated wait time is determined for a specified future moment in time of the location. A history of location data generated over time for the time corresponding to specified future moment in time of the location is utilized to predict a wait time for the specified future moment in time of the location. The estimated wait time is presented for the specified future moment in time of the location. 
Mishra teaches a user input being indicative of a reaction of a user to receipt of the communication data is received at a computing device. One or more rules are defined for reacting to the received communication data, where the rules are defined based on the user input and the location data. The subsequent communication data is received at the computing device.
Ringland teaches a wireless local area network is comprised with access points containing memories for storing data to-be-transmitted for a mobile device. The access points indicating that the mobile device occurs in a specific range are predicted based 
Whereas, stated above, Applicant's claimed invention states "obtaining a plurality of labels corresponding, respectively, to the plurality of mobile devices, wherein a specific label corresponding to a specific mobile device indicates whether the specific mobile device has at least one location event at any of one or more predefined places of a location group during a training time frame; machine training a location prediction model corresponding to the location group using the training feature space and the plurality of labels; obtaining a prediction calibration model corresponding to an information campaign; receiving a first information request during [[an]] the information campaign, the first information request identifying a first mobile device and including a first time stamp and a first location of the first mobile device at a first time indicated by the first time stamp;determining if the first information request qualifies for the information campaign based on data associated with the first information request and a set of campaign parameters of the information campaign, the set of campaign parameters including parameters specifying one or more target places of interest (POIs); in response to the first information request qualifying for the information campaign: predicting a first probability of the first mobile device to have at least one location event at any of the one or more target POIs during a first prediction time frame after the first time, including applying the location prediction model to a first feature set corresponding to the first mobile device to obtain a first prediction result and applying .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NINOS DONABED/Primary Examiner, Art Unit 2444